 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      MELVIN I. KORNBERG,                                Case No. 2:18-cv-01789-JAD-CWH
11
                             Plaintiff,                  JOINT STIPULATION AND ORDER
12                                                       EXTENDING DEFENDANT TRANS
      v.
                                                         UNION LLC’S TIME TO FILE AN
13                                                       ANSWER OR OTHERWISE RESPOND
      TRANS UNION LLC AND SANTANDER
14    CONSUMER USA, INC.,                                TO PLAINTIFF’S COMPLAINT (FIRST
                                                         REQUEST)
15                           Defendants.
16

17            Plaintiff Melvin I. Kornberg (“Plaintiff”) and Defendant Trans Union LLC (“Trans
18   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
19   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
20            On September 14, 2018, Plaintiff filed his Complaint. The current deadline for Trans
21   Union to answer or otherwise respond to Plaintiff’s Complaint is October 8, 2018.              The
22   allegations in Plaintiff’s Complaint date back to February 2015. Trans Union needs additional
23   time to investigate, locate and assemble the documents relating to Plaintiff’s claims. In addition,
24   Trans Union’s counsel will need additional time to review the documents and respond to the
25   allegations in Plaintiff’s Complaint.
26

27
28


     4833-7152-2422.1                                                                                 1
 1
              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including October 29, 2018. This is the first
 3
     stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint. This
 4
     request is being made in good faith and is not made for any purpose of undue delay.
 5
     Dated this 2nd day of October, 2018
 6                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
 7                                                /s/ Jason G. Revzin
                                                  Jason G. Revzin
 8
                                                  Nevada Bar No. 8629
 9                                                6385 South Rainbow Blvd., Suite 600
                                                  Las Vegas, NV 89118
10                                                Telephone: (702) 893-3383
                                                  Facsimile: (702) 893-3789
11                                                Email: Jason.revzin@lewisbrisbois.com
                                                  Counsel for Trans Union LLC
12

13                                                LAW OFFICE OF KEVIN L. HERNANDEZ
                                                  /s/ Kevin L. Hernandez
14
                                                  Kevin L. Hernandez
15                                                Nevada Bar No. 12594
                                                  2510 Wigwam Parkway, Suite 206
16                                                Henderson, NV 89074
                                                  Telephone: (702) 563-4450
17
                                                  Facsimile: (702) 552-0408 Fax
18                                                Email: kevin@kevinhernandezlaw.com

19
                                                 ORDER
20
              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
21
     otherwise respond is so ORDERED AND ADJUDGED.
22                        3
              Dated this ______           October
                                day of ______________________, 2018.
23

24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27
28


     4833-7152-2422.1                                                                                2
